Kane, J.
Plaintiff has initiated this action to annul the parties’ marriage based on defendant’s alleged fraud. Defendant answered, asserted as a defense that the complaint failed to state a cause of action and demanded, inter alia, an award of spousal maintenance. The only issue involved in this appeal is whether Supreme Court erred in precluding defendant from conducting an examination before trial of plaintiff regarding issues of fault. As there is no basis in the record to find Supreme Court’s order in error, it should be affirmed.
We agree with defendant’s argument on appeal that in this *781department "there is no general prohibition against disclosure concerning the merits of matrimonial actions” (Semon v Saridis, 125 AD2d 882). However, Supreme Court has broad discretion to prevent abuse by limiting the use of disclosure in actions such as the case at bar (see, supra; Nigro v Nigro, 121 AD2d 833, 834). Defendant has not sufficiently raised the issue of marital fault to support an award of maintenance (see, Anglin v Anglin, 148 AD2d 833), such that Supreme Court erred in precluding the conducting of an examination before trial thereon (cf., Corsel v Corsel, 133 AD2d 604, 605). Defendant’s arguments and the record both fail to show how Supreme Court’s order was outside its power to limit disclosure or an abuse of its discretion (see, Hirschfeld v Hirschfeld, 69 NY2d 842, 844).
Order affirmed, without costs. Mahoney, P. J., Kane, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.